United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3526
                                    ___________

United States of America,                *
                                         *
      Appellee,                          *
                                         *
      v.                                 * Appeals from the United States
                                         * District Court for the Northern
Gerald W. Oliver, Jr.,                   * District of Iowa
                                         *
      Appellant.                         *        [UNPUBLISHED]
                                    ___________

                              Submitted: April 10, 2001
                                Filed: June 14, 2001
                                    ___________

Before LOKEN, Circuit Judge, GOLDBERG1 and BOGUE,2 District Judges.3
                               ___________

PER CURIAM.




      1
        The Honorable Richard W. Goldberg, Senior Judge for the United States Court
of International Trade, sitting by designation.
      2
        The Honorable Andrew W. Bogue, Senior United States District Judge for the
District of South Dakota, sitting by designation.
      3
        Pursuant to 28 U.S.C. § 46(b), the Chief Judge certified the existence of a
judicial emergency necessitating the designation of a panel consisting of fewer than two
members of the Court of Appeals.
       Gerald W. Oliver, Jr. appeals from the denial of his pretrial motion to dismiss the
charge of knowingly taking an adult bald eagle and knowingly possessing the body of
an immature bald eagle. Oliver entered a condition plea of guilty, reserving the right
to appeal. He was sentenced to two years probation and $5,000 restitution. Oliver is
an enrolled member of the Rosebud Sioux Tribe and is a practitioner of traditional
Sioux faith. He has held a permit from the Fish and Wildlife Service, pursuant to the
Bald and Golden Eagle Protection Act (BGEPA), 16 U.S.C. § 668(a),
to receive eagle parts since he was fifteen. Oliver claims he has experienced delays of
up to three years waiting for parts. He argues these delays led to him illegally obtaining
the eagle parts in question.

       The district court4 accepted the magistrate court’s decision that the Religious
Freedom Restoration Act (RFRA), 42 U.S.C. § 2000bb, was not violated by the
prosecution of Oliver. In so holding, the district court found while Oliver’s religious
activities were frustrated by the slow process of the permit system, the government
demonstrated a compelling governmental interest in preserving the bald eagle
population and that the means employed to reach this end were the least restrictive
means available for preserving and protecting the eagle population. Young v. Crystal
Evangelical Free Church, 141 F.3d 854, 858 (8th Cir. 1998) (quoting the codified
compelling state interest/least restrictive means test or RFRA).

        This Court finds that the magistrate and the district court correctly applied the
test set forth in RFRA and reached the appropriate conclusion that the government had
met its burden. It is clear that unrestricted access to bald eagles would destroy
legitimate and conscientious eagle population conservation goal of the BGEPA. Oliver
has argued a one-man exemption should be made, however, there is nothing so peculiar
or special with Oliver’s situation which warrants an exception. There are no safeguards


      4
            The Honorable Judge Mark W. Bennet, United States District Judge for
the Northern District of Iowa.

                                           -2-
to prevent similarly situated individuals from asserting the same privilege and leading
to uncontrolled eagle harvesting.

        Lastly, Oliver has argued that the government’s interest in protecting bald eagles
is no longer compelling because the Fish and Wildlife Service proposed to remove bald
eagles from the endangered and threatened species list. The bald eagle has not been
removed from the endangered species lists as of this date, therefore, sufficient evidence
demonstrating the removal of the compelling governmental interest has not been
presented. Any inadequacies in the permit system or the BGEPA must be addressed
through Congress and the Fish and Wildlife Service.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-